I concur. Virtually the sole reason for the existence of co-operative associations is the saving to their members and patrons which is expressed through patronage dividends. Except for limited authorized application to dividends on capital stock and the establishment of a reserve fund and an educational fund, any and all excess of receipts over the usual operating outlays is mandatorily required paid on patrons' purchases and employees' wages and salaries. Certainly these patronage dividends comprise ordinary and necessary expenses of co-operative associations. *Page 162